Case 2:18-cv-16509-MCA-LDW Document 63 Filed 06/29/20 Page 1 of 2 PageID: 291
                                                           Representing Management Exclusively in Workplace Law and Related Litigation
                                                         Jackson Lewis P.C.    ALBANY, NY             DETROIT, MI        MILWAUKEE, WI         RALEIGH, NC
                                                                               ALBUQUERQUE, NM        GRAND RAPIDS, MI   MINNEAPOLIS, MN       RAPID CITY, SD
                                                    766 Shrewsbury Avenue
                                                                               ATLANTA, GA            GREENVILLE, SC     MONMOUTH COUNTY, NJ   RICHMOND, VA
                                                      Tinton Falls NJ 07724    AUSTIN, TX             HARTFORD, CT       NEW ORLEANS, LA       SACRAMENTO, CA
                                                          Tel 732 532-6148     BALTIMORE, MD          HONOLULU, HI       NEW YORK, NY          SALT LAKE CITY, UT
                                                         Fax 732 842-0301      BERKELEY HEIGHTS, NJ   HOUSTON, TX        NORFOLK, VA           SAN DIEGO, CA
                                                                               BIRMINGHAM, AL         INDIANAPOLIS, IN   OMAHA, NE             SAN FRANCISCO, CA
                                                     www.jacksonlewis.com
                                                                               BOSTON, MA             JACKSONVILLE, FL   ORANGE COUNTY, CA     SAN JUAN, PR
                              James J. Panzini – Resident Managing Principal   CHARLOTTE, NC          KANSAS CITY REGION ORLANDO, FL           SEATTLE, WA
                                                                               CHICAGO, IL            LAS VEGAS, NV      PHILADELPHIA, PA      SILICON VALLEY, CA
                                                                               CINCINNATI, OH         LONG ISLAND, NY    PHOENIX, AZ           ST. LOUIS, MO
                                                                               CLEVELAND, OH          LOS ANGELES, CA    PITTSBURGH, PA        TAMPA, FL
                                                                               DALLAS, TX             MADISON, WI        PORTLAND, OR          WASHINGTON DC REGION
                                                                               DAYTON, OH             MEMPHIS, TN        PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                               DENVER, CO             MIAMI, FL          PROVIDENCE, RI

JAMES J. PANZINI
Direct Dial: 732-945-6025
Email: James.Panzini@jacksonlewis.com

POOJA BHUTANI
Direct Dial: 732-945-6026
Email: Pooja.Bhutani@jacksonlewis.com


                                                            June 29, 2020

VIA ECF
Hon. Leda D. Wettre
United States Magistrate Judge
for the District of New Jersey

                             Re:         Reshma Abell v. Pacira Pharmaceuticals, Inc., et al.
                                         Docket No.: 18-cv-16509 (MCA)(LDW)

Dear Judge Wettre:

                This Firm represents Defendants Pacira Pharmaceuticals, Inc., and the remaining
individual Defendants, Rich Kahr, Peter Murphy, Glenn Reiser, Dennis McLoughlin, and Paul
Ciavolella (hereinafter as, “Defendants”) in the above-captioned matter. We write, jointly with
Plaintiff, to provide a status update in advance of the June 29, 2020 status conference, and to
respectfully request an extension of the discovery end date from July 31, 2020 to October 31,
2020.

                The reason for this request is as follows. As the Court is aware, at the last status
conference on April 3, 2020, the parties discussed that Plaintiff would provide Defendants with a
settlement demand as well as search terms so that Defendants might complete electronic
discovery. Plaintiff provided these terms to Defendants on April 13, 2020. Thereafter,
Defendant, through its IT team, implemented the suggested search terms to its relevant files, and
this yielded a file size of 96 GB. Due to the voluminous file size, Defendants are required to
retain an e-discovery vendor to assist with the processing and review of the files. The vendor has
explained that once it processes the data, it will be able to estimate the number of pages the
search terms have yielded. Given the file size, it is estimated that Defendants will require
approximately sixty days to work with the vendor to process the files, review, and produce same
to Plaintiff.
Case 2:18-cv-16509-MCA-LDW Document 63 Filed 06/29/20 Page 2 of 2 PageID: 292
                                                                                      June 29, 2020
                                                                                             Page 2




                The parties have engaged in continual discussions concerning the production of e-
discovery and have agreed that conducting depositions subsequent to the completion of paper
discovery would be the most prudent strategy so to avoid potential duplication of effort. As
such, the parties are requesting an extension of the discovery end date through October 31, 2019.
This extension will allow Defendants to produce the voluminous e-discovery to Plaintiff within
sixty days and for the parties to conduct depositions within sixty days thereafter.

              Should the Court have any questions or concerns, please do not hesitate to contact
the undersigned.

                                            Respectfully submitted,

                                            JACKSON LEWIS P.C.

                                            s/ James J. Panzini

                                            James J. Panzini
